The court continued the case under advisement until this term; Smith, J. observing, that from his own knowledge, the statement in the last case could not be correct, as to the testator’s having no personal estate.
And now this term, Shippen, C. J. pronounced the opinion of the court, that the testator certainly intended to charge his lands with the payment of the legacies, in case the personal estate ^should be deficient, and that the court had little doubt r*,00 on the point submitted to them upon the argument. *- ^
Judgment for the plaintiffs.
Vide 2 Bro. Ch. Ca. 94. 2 Ves. jr. 267. 3 Ves. jr. 545, 738.
These causes were removed to the Pligh Court of Errors and Appeals, and after solemn argument, the judgments were affirmed in January 1803.